July 27, 1936, B.W. Pruett was injured by an accident arising out of and in the course of his employment by the Cranston Chevrolet Company. August 5, 1936, he filed claim for compensation with the Industrial Accident Board. December 17, 1936, he entered into an agreement with his employer and the State Insurance Fund whereby it was agreed the company and the fund would pay claimant both total temporary and permanent partial disability compensation. December 22, 1936, this agreement was approved by the Industrial Accident Board. Three years later, to-wit, January 16, 1940, claimant filed with the board an application for the modification of the compensation agreement. June 6, *Page 481 
1940, the application for modification was heard by the board. July 3, 1940, the board made findings of fact and rulings of law and entered thereon an order denying appellant an award and dismissing his application, from which this appeal is prosecuted.
It is alleged in the application "That at the time of the execution of said agreement and of the approval thereof by the Industrial Accident Board claimant was totally and permanently disabled as the result of injuries sustained in said accident; that said agreement and award based thereon are in violation of and contrary to the Workmen's Compensation Laws of the State of Idaho in that they deprive claimant of the full compensation benefits to which he was lawfully entitled under said compensation laws; that instead of receiving compensation on the basis of a permanent partial injury equal to twenty per cent as compared to loss of one leg at the hip, claimant was entitled and should have received under said Compensation Laws compensation based upon a condition of total and permanent disability. That said agreement and award based thereon being in contravention of the Workmen's Compensation Laws of the State of Idaho were, and are, null and void and of no force and effect."
In Rodius v. Coeur d'Alene Mill Co., 46 Idaho 692, 696,271 P. 1, this court said:
"The agreement of the employer and surety to pay the child compensation, having been approved by the board, had the same effect as an award of the board. [Citing cases.] Subject to review on appeal, an award, 'in the absence of fraud,' is 'final and conclusive as between the parties' (C.S., sec. 6270 [Sec. 43-1408, I. C. A.]), except that, on application therefor, 'on the ground of a change in conditions,' the board may make an award 'ending, diminishing or increasing the compensation previously agreed upon or awarded.' "
We have repeatedly approved this holding. Boshers v. Payne,58 Idaho, 109, 112, 70 P.2d 391; Reagan v. Baxter Foundry Machine Works, 53 Idaho 722, 724, 27 P.2d 62; McGarrigle v.Grangeville E. L.  P. Co., 60 Idaho 690, at 702, 97 P.2d 402. *Page 482 
In Zapantis v. Central Idaho Min.  Mill. Co., 61 Idaho 660,668, 106 P.2d 113, this court pointed out that
"In the case of Reagan v. Baxter Foundry  Machine Works,supra, the holding of the Rodius case was followed and quoted at length, both as to the effect of the approval and agreement by the Industrial Accident Board and as to the finality of such approval as res judicata. In the latter case the court quoted from sec. 43-1408, to the effect that 'An award of the board in the absence of fraud, shall be final and conclusive between the parties.' In Barry v. Peterson Motor Co., 55 Idaho 702, 708,46 P.2d 77, the Reagan-Baxter Foundry case was cited with approval and the court said: 'From a careful survey of the authorities it is apparent that a hearing because of changed conditions is limited to a modification of the award solely on that ground and no other errors may be corrected by either party.' (See, also, citation of authorities under note 2 (a), page 570, 122 A.L.R.)"
In the Zapantis case, supra (approved and followed inBower v. Triangle Construction Co., 63 Idaho 128,118 P.2d 737), after an exhaustive review of the authorities, this court held a compensation agreement between a claimant, employer, and State Insurance Fund, approved by the Industrial Accident Board, has the same effect as an award of the board, and, subject to review on appeal, is final and conclusive, in the absence of fraud, as between the parties, except that it may be modified by the board on the ground of a change of conditions, and that such an agreement is res judicata as to the condition of a claimant at the time a compensation agreement is made.
We turn now to the contention that the compensation agreement and the award based thereon are null and void and of no force and effect and that the agreement and the order approving it constitute constructive fraud. The 1937 session of the legislature (Session Laws 1937, chapter 175, p. 288) amended sections 43-1408, 43-1409 and 43-1413, I. C. A. In addition to providing an appeal could be prosecuted from a final order or award of the Industrial Accident Board direct to this court, it provided that: "Upon hearing [on appeal] the court may affirm or set *Page 483 
aside such order or award but may set it aside only upon the following grounds, and shall not set the same aside on any other or different grounds, to-wit:
(a) That the findings of fact are not based on any substantial, competent evidence.
(b) . . . . . . . . . .
(c) . . . . . . . . . .
(d) . . . . . . . . . .
Where, as in the case at bar, the order of the board denying and dismissing claimant's application is supported by substantial, competent evidence, this court will not disturb the same. O'Neil v. Madison Lumber  Mill Co., 61 Idaho 546,551, 105 P.2d 194; Watkins v. Cavanagh, 61 Idaho 720, 725,107 P.2d 155.
It follows the order of the board must be, and it is, hereby affirmed, with costs to respondents.
Budge, C.J., Givens and Ailshie, JJ., concur.